Case 19-12269-KBO   Doc 70-9   Filed 11/12/19   Page 1 of 23




                      EXHIBIT I
                                                      DRAFT FOR DISCUSSION PURPOSES ONLY -
                                                      Subject to final review and possible revision and
     Case 19-12269-KBO   Doc 70-9   Filed 11/12/19   Page
                                                      should2not
                                                              ofbe 23relied upon or distributed.




MTE Holdings LLC and Subsidiaries
Consolidated Financial Report
December 31, 2018
                                                                                                                  DRAFT FOR DISCUSSION PURPOSES ONLY -
                                                                                                                  Subject to final review and possible revision and
                         Case 19-12269-KBO                       Doc 70-9            Filed 11/12/19              Page
                                                                                                                  should3not
                                                                                                                          ofbe 23relied upon or distributed.



                                                               CONTENTS

                                                                                                                                                        Page

Independent Auditor’s Report .................................................................................................................................. 1


Consolidated Financial Statements

     Consolidated Balance Sheets ............................................................................................................................ 3

     Consolidated Statements of Operations .......................................................................................................... 4

     Consolidated Statements of Changes in Members’ Deficit .......................................................................... 5

     Consolidated Statements of Cash Flows .......................................................................................................... 6

     Notes to Consolidated Financial Statements .................................................................................................. 8
                                                                          DRAFT FOR DISCUSSION PURPOSES ONLY -
                                                                          Subject to final review and possible revision and
                 Case 19-12269-KBO        Doc 70-9     Filed 11/12/19    Page
                                                                          should4not
                                                                                  ofbe 23relied upon or distributed.




                                     Independent Auditor’s Report


To the Members of
MTE Holdings LLC and Subsidiaries
Midland, Texas

We have audited the accompanying consolidated financial statements of MTE Holdings LLC and
Subsidiaries (the Company), which comprise the consolidated balance sheets as of December 31, 2018
and 2017, and the related consolidated statements of operations, changes in members’ deficit, and
cash flows for the years then ended, and the related notes to consolidated financial statements.

Management’s Responsibility for the Consolidated Financial Statements

Management is responsible for the preparation and fair presentation of these consolidated financial
statements in accordance with accounting principles generally accepted in the United States of
America; this includes the design, implementation, and maintenance of internal control relevant to the
preparation and fair presentation of consolidated financial statements that are free from material
misstatement, whether due to fraud or error.

Auditor’s Responsibility

Our responsibility is to express an opinion on these consolidated financial statements based on our
audits. We conducted our audits in accordance with auditing standards generally accepted in the
United States of America. Those standards require that we plan and perform the audits to obtain
reasonable assurance about whether the consolidated financial statements are free from material
misstatement.

An audit involves performing procedures to obtain audit evidence about the amounts and disclosures
in the consolidated financial statements. The procedures selected depend on the auditor’s judgment,
including the assessment of the risks of material misstatement of the consolidated financial statements,
whether due to fraud or error. In making those risk assessments, the auditor considers internal control
relevant to the entity’s preparation and fair presentation of the consolidated financial statements in
order to design audit procedures that are appropriate in the circumstances, but not for the purpose of
expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no
such opinion. An audit also includes evaluating the appropriateness of accounting policies used and
the reasonableness of significant accounting estimates made by management, as well as evaluating
the overall presentation of the consolidated financial statements.

We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis
for our audit opinion.
                                                                         DRAFT FOR DISCUSSION PURPOSES ONLY -
                                                                         Subject to final review and possible revision and
                 Case 19-12269-KBO       Doc 70-9     Filed 11/12/19    Page
                                                                         should5not
                                                                                 ofbe 23relied upon or distributed.


The Members of
MTE Holdings LLC and Subsidiaries

Opinion

In our opinion, the consolidated financial statements referred to above present fairly, in all material
respects, the consolidated financial position of MTE Holdings LLC and Subsidiaries as of
December 31, 2018 and 2017, and the consolidated results of their operations and their cash flows for
the years then ended in accordance with accounting principles generally accepted in the
United States of America.



(Name of Firm)

Midland, Texas
July XX, 2019




                                                  2
                                                                                        DRAFT FOR DISCUSSION PURPOSES ONLY -
                                                                                        Subject to final review and possible revision and
                     Case 19-12269-KBO               Doc 70-9     Filed 11/12/19       Page
                                                                                        should6not
                                                                                                ofbe 23relied upon or distributed.


                                 MTE Holdings LLC and Subsidiaries
                                        Consolidated Balance Sheets
                                        December 31, 2018 and 2017

                                                                                          2018                  2017
                                        ASSETS
CURRENT ASSETS
  Cash and cash equivalents                                                        $      28,566,552      $      8,492,387
  Accounts receivable - oil and gas sales                                                    989,047             2,380,895
  Accounts receivable - joint interest billings                                           24,234,595            17,314,849
  Accounts receivable - derivatives                                                        1,577,000                   -
  Accounts receivable - accrued oil and gas sales                                         53,177,640                   -
  Derivative asset - current                                                               5,487,717                   -
  Prepaid assets                                                                             232,976               160,921
          Total current assets                                                           114,265,527            28,349,052
OIL AND GAS PROPERTIES, full cost method
   Proved properties                                                                     383,720,877          141,446,558
   Unproved properties                                                                       249,594              249,594
   Accumulated depletion, amortization, and impairment                                  (100,564,472)         (77,321,935)
          Total oil and gas properties, net                                              283,405,999            64,374,217
NON-CURRENT ASSETS
  Derivative asset - long-term                                                             2,678,050                   -
  Other property and equipment, net                                                          238,871               128,438
          Total non-current assets                                                         2,916,921               128,438
TOTAL ASSETS                                                                       $     400,588,447      $     92,851,707

                           LIABILITIES AND MEMBERS' DEFICIT
CURRENT LIABILITIES
  Accounts payable - trade                                                         $      45,260,828      $      5,586,288
  Accounts payable - revenue distributions                                                22,957,803             1,569,299
  Accounts payable - related party                                                           964,169             1,258,732
  Accrued liabilities                                                                    114,243,462            19,922,011
  Accrued interest payable                                                                   152,404             2,464,131
  Asset retirement obligation - current                                                      401,140               180,400
  Derivative liabilities - current                                                               -                 408,037
  Notes payable - current                                                                     45,413                   -
          Total current liabilities                                                      184,025,219            31,388,898
LONG-TERM LIABILITIES
  Asset retirement obligations - long-term                                                   391,249              461,544
  Derivative liabilities - long-term                                                             -                134,786
  Notes payable - non-current, net of deferred finance cost                              313,671,057          125,874,146
          Total long-term liabilities                                                    314,062,306          126,470,476
          Total liabilities                                                              498,087,525          149,707,176
MEMBERS' DEFICIT                                                                         (97,499,078)          (65,007,667)
TOTAL LIABILITIES AND MEMBERS' DEFICIT                                             $     400,588,447      $     92,851,707



The Notes to Consolidated Financial Statements are
an integral part of these consolidated statements.
                                                              3
                                                                                    DRAFT FOR DISCUSSION PURPOSES ONLY -
                                                                                    Subject to final review and possible revision and
                   Case 19-12269-KBO                 Doc 70-9   Filed 11/12/19     Page
                                                                                    should7not
                                                                                            ofbe 23relied upon or distributed.


                              MTE Holdings LLC and Subsidiaries
                             Consolidated Statements of Operations
                       For The Years Ended December 31, 2018 and 2017

                                                                                 2018                     2017
REVENUES
   Oil and gas sales                                                      $      79,980,289        $      12,767,213
   Salt water disposal                                                               70,613                   57,839
   Lease bonus revenue                                                                  -                     48,750
   Lease operating overhead revenue                                                 928,965                  240,837

           Total revenues                                                        80,979,867               13,114,639

OPERATING EXPENSES
  Lease operating expense                                                        20,457,390                4,629,690
  Production tax expense                                                          4,119,489                  575,491
  General and administrative                                                      6,683,040                2,678,597
  Loss on extinguishment of debt                                                 12,674,849                      -
  Depreciation, depletion and amortization                                       23,302,279                2,826,644
  Transaction expense                                                             1,420,767                  796,258
  Accretion expense                                                                  95,982                  305,645

           Total operating expenses                                              68,753,796               11,812,325

           Income from operations                                                12,226,071                1,302,314

OTHER (EXPENSE) INCOME
  Realized and unrealized gain (loss) on derivative contracts                      8,098,844                (606,199)
  Loss on disposal of assets                                                          (6,182)                    -
  Interest expense                                                               (25,212,209)            (11,719,829)

           Total other expense, net                                              (17,119,547)            (12,326,028)

NET LOSS                                                                  $       (4,893,476)      $     (11,023,714)




The Notes to Consolidated Financial Statements are
an integral part of these consolidated statements.
                                                            4
                                                                                  DRAFT FOR DISCUSSION PURPOSES ONLY -
                                                                                  Subject to final review and possible revision and
                   Case 19-12269-KBO                 Doc 70-9   Filed 11/12/19   Page
                                                                                  should8not
                                                                                          ofbe 23relied upon or distributed.


                              MTE Holdings LLC and Subsidiaries
                 Consolidated Statements of Changes in Members’ Deficit
                    For The Years Ended December 31, 2018 and 2017

BALANCE, January 1, 2017                                                                          $    (60,022,348)

    Member contributions                                                                                  6,038,395

    Net loss                                                                                           (11,023,714)

BALANCE, December 31, 2017                                                                             (65,007,667)

    Member distributions                                                                                 (8,997,935)

    Repurchase of member units                                                                         (18,600,000)

    Net loss                                                                                             (4,893,476)

BALANCE, December 31, 2018                                                                        $    (97,499,078)




The Notes to Consolidated Financial Statements are
an integral part of these consolidated statements.
                                                            5
                                                                                    DRAFT FOR DISCUSSION PURPOSES ONLY -
                                                                                    Subject to final review and possible revision and
                   Case 19-12269-KBO                 Doc 70-9   Filed 11/12/19     Page
                                                                                    should9not
                                                                                            ofbe 23relied upon or distributed.


                              MTE Holdings LLC and Subsidiaries
                             Consolidated Statements of Cash Flows
                       For The Years Ended December 31, 2018 and 2017

                                                                                   2018                    2017
CASH FLOWS FROM OPERATING ACTIVITIES
  Net loss                                                                  $      (4,893,476)       $   (11,023,714)
  Adjustments to reconcile net loss to net cash
   provided by (used in) operating activities
     Depreciation, depletion and amortization                                     23,302,279                2,826,644
     Amortization of deferred financing costs                                      2,728,856                  450,509
     Accretion expense                                                                95,982                  305,645
     Unrealized (gain) loss on derivative contracts                               (8,098,844)                 606,199
     Change in operating assets and liabilities
        Settlements of asset retirement obligations                                       -                  (39,353)
        Accounts receivable - joint interest billings                              (6,919,746)           (16,871,813)
        Accounts receivable - derivatives                                          (1,577,000)                   -
        Accounts receivable - accrued oil and gas sales                           (53,177,640)                   -
        Accounts receivable - oil and gas sales                                     1,391,848             (1,432,935)
        Prepaid assets                                                                (72,055)               (47,878)
        Accounts payable - trade                                                  (74,568,922)            (6,020,955)
        Accounts payable - revenue distributions                                   21,388,504                753,071
        Accounts payable - related party                                             (294,563)             1,044,724
        Accrued liabilities                                                        94,321,451             19,922,011
        Accrued interest payable                                                   (2,311,727)           (10,442,014)
              Net cash provided by (used in) operating activities                  (8,685,053)           (19,969,859)
CASH FLOWS FROM INVESTING ACTIVITIES
  Payments from settlement of derivative contracts                                   (609,746)               (63,376)
  Capital expenditures - oil and gas properties                                  (127,976,394)           (31,932,175)
  Capital expenditures - other property and equipment                                (170,175)               (30,371)
              Net cash used in investing activities                              (128,756,315)           (32,025,922)
CASH FLOWS FROM FINANCING ACTIVITIES
  Member contributions                                                                    -                3,581,297
  Re-purchase of company Class B shares                                           (18,600,000)                   -
  Member distributions                                                             (8,997,935)                   -
  Deferred finance fees                                                           (18,237,172)            (2,962,204)
  Proceeds from notes payable                                                     354,500,000            129,895,173
  Payments of notes payable                                                      (151,149,360)           (72,000,000)
              Net cash provided by financing activities                          157,515,533              58,514,266
              Net increase in cash and
               cash equivalents                                                   20,074,165                6,518,485
CASH AND CASH EQUIVALENTS, beginning of year                                        8,492,387               1,973,902
CASH AND CASH EQUIVALENTS, end of year                                      $     28,566,552         $      8,492,387


The Notes to Consolidated Financial Statements are
an integral part of these consolidated statements.
                                                            6
                                                                                   DRAFT FOR DISCUSSION PURPOSES ONLY -
                                                                                   Subject to final review and possible revision and
                   Case 19-12269-KBO                 Doc 70-9   Filed 11/12/19   Page   10notofbe23
                                                                                   should         relied upon or distributed.




                              MTE Holdings LLC and Subsidiaries
                     Consolidated Statements of Cash Flows – Continued
                      For The Years Ended December 31, 2018 and 2017

                                                                                  2018                    2017
SUPPLEMENTAL SCHEDULE OF NON-CASH
 INVESTING AND FINANCING TRANSACTIONS
   Additions to cost being amortized for increase in ARO liability           $        54,463        $        129,354

    Accrued interest included in debt principal balance                      $            -         $      1,056,984

    Oil and gas properties contirbuted by members                            $            -         $      2,457,098

    Accrued capital expenditures                                             $ 114,243,462          $    18,678,241

OTHER SUPPLEMENTAL CASH FLOW INFORMATION
  Interest paid                                                              $   27,523,936         $      7,245,972




The Notes to Consolidated Financial Statements are
an integral part of these consolidated statements.
                                                            7
                                                                           DRAFT FOR DISCUSSION PURPOSES ONLY -
                                                                           Subject to final review and possible revision and
                Case 19-12269-KBO        Doc 70-9      Filed 11/12/19    Page   11notofbe23
                                                                           should         relied upon or distributed.




                         MTE Holdings LLC and Subsidiaries
                        Notes to Consolidated Financial Statements

Note 1. Summary of Significant Accounting Policies

Nature of Operations

MTE Holdings LLC (MTE) is a Delaware limited liability company formed on June 5, 2014 to hold member
interests in MDC Energy LLC (MDC), MDC Texas Operator LLC (MDC Operator), and MDC Reeves Energy
LLC (MDC Reeves), its wholly owned subsidiaries (collectively, the Company) (dba MDC Texas Energy
LLC in the state of Texas).

The Company is owned by Olam Energy Resources I LLC (50%, Olam) and MTE Partners LLC
(50%, MTE Partners) (collectively, the Members). The Company is managed by Olam under the terms of
the Limited Liability Company Agreement (the Agreement). The term of the Company is to continue
until terminated as per the terms of the Agreement.

MDC is a Delaware limited liability company formed on June 5, 2014 to conduct oil and gas exploration,
drilling and development operations in the continental United States. The majority of MDC’s operations
are located in the Permian Basin in Texas. MDC is 100% owned by MTE.

MDC Operator, a Delaware limited liability company formed on June 5, 2014, acts as operator of the
properties owned by the Company in accordance with the terms of a service and operating
agreement dated August 27, 2014. MDC Operator is 100% owned by the MTE.

MDC Reeves is a Delaware limited liability company formed on June 2, 2015 to conduct oil and gas
exploration, drilling, and development operations in the continental United States. MDC Reeves’
operations are located in the Permian Basin in Texas. On the date of formation, MTE exchanged the
property described in Note 2 for a 100% ownership interest in MDC Reeves.

Principles of Consolidation

The accompanying consolidated financial statements include the accounts of MTE Holdings LLC and its
wholly owned subsidiaries MDC Texas Operator LLC, MDC Energy LLC, and MDC Reeves Energy LLC.
All intercompany transactions have been eliminated.

Management Estimates

The preparation of the Company’s consolidated financial statements in conformity with accounting
principles generally accepted in the United States of America requires the Company’s management to
make estimates and assumptions that affect the amounts reported in these consolidated financial
statements and accompanying notes. Actual results could differ from those estimates. Significant
assumptions are required in the valuation of proved oil and gas reserves which, as described below,
may affect the amount at which oil and gas properties are recorded. Estimation of asset retirement
obligations also requires significant assumptions. It is possible these estimates could be revised in the
near term and these revisions could be material.




                                                   8
                                                                              DRAFT FOR DISCUSSION PURPOSES ONLY -
                                                                              Subject to final review and possible revision and
                Case 19-12269-KBO          Doc 70-9      Filed 11/12/19     Page   12notofbe23
                                                                              should         relied upon or distributed.




                          MTE Holdings LLC and Subsidiaries
                         Notes to Consolidated Financial Statements

Oil and Gas Properties

The Company follows the full cost method of accounting for oil and gas properties. Accordingly, all
costs associated with acquisition, exploration and development of oil and gas reserves, including costs
directly related to overhead and related asset retirement costs, are capitalized. Costs incurred to
maintain producing wells and related equipment and lease and well operating costs are charged to
expense as incurred. Depletion expense for oil and gas producing property, related equipment and
drilling costs was $23,242,537 and $2,789,047 for the years ended December 31, 2018 and 2017,
respectively. The Company had capitalized costs being amortized of $269,477,415 and $136,334,894,
less accumulated depletion and amortization of $47,195,637 and $23,953,100 as of December 31, 2018
and 2017, respectively. The Company had $114,243,462 and $18,678,241 in accrued capital
expenditures excluded from amortization as the properties were not producing as of December 31,
2018.

All capitalized costs of oil and gas properties, including the estimated future costs to develop proved
reserves, will be amortized on the unit-of-production method using estimates of proved reserves.
Investments in unevaluated properties and major development projects are not amortized until proved
reserves associated with the projects can be determined or until impairment occurs. If the results of an
assessment indicate that the properties are impaired, the amount of the impairment is added to the
capitalized costs to be amortized.

In addition, the capitalized costs are subject to a ceiling test, which limits such costs to the aggregate of
the estimated present value (discounted at 10 percent) of future net revenues from proved reserves,
using the first of the month un-weighted average pricing for the year, based on current operating
conditions, plus the lower of cost or fair market value of unevaluated properties. During the years ended
December 31, 2018 and 2017, the Company recorded no impairment of oil and gas properties.
Accumulated impairment at December 31, 2018 and 2017 was $53,368,835. Sales of proved and
unproved properties are accounted for as adjustments of capitalized costs with no gain or loss
recognized, unless such adjustments would significantly alter the relationship between capitalized costs
and proved reserves, in which case the gain or loss is recognized in the operating results of the
Company. Abandoned properties are accounted for as adjustments of capitalized costs with no loss
recognized.

Revenue Recognition

Oil and gas revenue is recognized when the product is sold to a purchaser, delivery has occurred,
written evidence of an arrangement exists, pricing is fixed or determinable and collectability of the
revenue is reasonably assured. As of December 31, 2018 and 2017, the Company had no significant
imbalance asset or liability. The Company paid severance and production taxes of $4,056,110 and
$575,491 for the years ended December 31, 2018 and 2017, respectively.




                                                     9
                                                                          DRAFT FOR DISCUSSION PURPOSES ONLY -
                                                                          Subject to final review and possible revision and
                 Case 19-12269-KBO       Doc 70-9      Filed 11/12/19   Page   13notofbe23
                                                                          should         relied upon or distributed.




                           MTE Holdings LLC and Subsidiaries
                       Notes to Consolidated Financial Statements

Revision

The Company has revised the consolidated balance sheet and consolidated statement of cash flows
as of and for the year ended December 31, 2017 to correct the presentation of certain accrued capital
expenditures. This revision resulted in an increase in accounts receivable – joint interest billings of
approximately $3.0 million, an increase to proved properties of approximately $5.1 million and an
increase to accrued liabilities of approximately $8.1 million. Cash flows from operating and investing
activities were revised by increasing cash flows provided by operating activities by approximately $5.1
million and decreasing cash flows used in investing activities by approximately $5.1 million.

Cash and Cash Equivalents

The Company considers all highly liquid instruments with an original maturity of three months or less at
the time of issuance to be cash equivalents.

Accounts Receivable

Accounts receivable – oil and gas sales include amounts due from oil and gas purchasers. Accounts
receivable include accrued revenues due under normal trade terms, generally requiring payment
within 30 days of production. Accounts receivable – joint interest billings include amounts due from
owners of oil and gas properties and billed out by the Company. No interest was charged for the years
ended December 31, 2018 and 2017 on past-due balances. The Company’s allowance for doubtful
accounts is determined based upon reviews of individual accounts, historical losses, existing economic
conditions and other pertinent factors. The Company did not provide an allowance for doubtful
accounts at December 31, 2018 and 2017, based on management’s expectation that all receivables
will be collected.

Prepaid Assets

Prepaid assets consist primarily of prepaid drilling and development costs associated with oil and gas
properties and prepaid insurance costs, which are amortized using the straight-line method over the
term of the insurance policy.

Deferred Financing Costs

Deferred financing costs consist of fees incurred to secure debt financing and are amortized over the
life of the related loans using the interest method, which approximates the straight line method.
Deferred financing costs were $2,796,173 and $2,545,545, net of accumulated amortization of $219,900
and $416,659 at December 31, 2018 and 2017, respectively. Per FASB ASU 2015-03, deferred financing
costs were reported as a direct reduction from the carrying amount of the related notes payable.
Amortization of deferred financing costs totaled $219,900 and $416,659 for the years ended
December 31, 2018 and 2017, respectively, and was recorded as interest expense in the consolidated
statements of operations. Additionally, $2,508,956 of deferred financing costs related to debt retired
during 2018 was written off to interest expense as part of the refinancing discussed in
Note 6.

Accounts Payable – Trade

Accounts payable – trade consist primarily of vendor obligations due under normal trade terms for
services rendered or products received by the Company during ongoing operations. These amounts
are recorded as obligations are incurred.

                                                  10
                                                                                DRAFT FOR DISCUSSION PURPOSES ONLY -
                                                                                Subject to final review and possible revision and
                 Case 19-12269-KBO          Doc 70-9       Filed 11/12/19     Page   14notofbe23
                                                                                should         relied upon or distributed.




                          MTE Holdings LLC and Subsidiaries
                         Notes to Consolidated Financial Statements

Accounts Payable – Revenue Distributions

Revenue distributions payable consists of amounts due to royalty owners which, in certain
circumstances, are undeterminable or otherwise unknown. These amounts will be remitted to the
appropriate royalty owner as these matters are resolved or escheated to the state, as applicable.

Asset Retirement Obligations

The Company accounts for its asset retirement obligations in accordance with FASB ASC Topic 410,
Asset Retirement and Environmental Obligations (ASC Topic 410). ASC Topic 410 establishes accounting
requirements for retirement obligations associated with tangible long-lived assets, including: 1) the
timing of liability recognition, 2) initial measurement of the liability, 3) allocation of asset retirement cost
to expense, 4) subsequent measurement of the liability, and 5) related financial statement disclosure.
ASC Topic 410 requires that an asset retirement cost be capitalized as part of the cost of the related
long-lived asset and subsequently allocated to expense using a systematic and rational method.

The Company’s asset retirement obligations relate to future plugging and abandonment costs of its oil
and gas properties. Under the provisions of ASC Topic 410, the fair value of a liability for an asset
retirement obligation is recorded in the period in which it is incurred with a corresponding increase in
the carrying amount of the related long-lived asset. The liability is accreted to its present value each
period, and the capitalized cost is depreciated over the useful life of the related asset. If the liability is
settled for an amount other than the recorded amount, an adjustment to cost being amortized is
recognized.

Income Taxes

The Company is organized as a Delaware limited liability company and is treated as a flow-through
entity for federal income tax purposes. As a result, the net taxable income of the Company and any
related tax credits, for federal income tax purposes, are deemed to pass to the members of the
Company even though such net taxable income or tax credits may not have actually been distributed.
Accordingly, no tax provision has been made in the consolidated financial statements of the Company
since the federal income tax is an obligation of the members.

The Company follows the provisions of FASB ASC Topic 740, Income Taxes (ASC Topic 740), related to
accounting for uncertainties in income taxes. ASC Topic 740 provides the accounting for uncertainties in
income taxes by prescribing a minimum recognition threshold that a tax position is required to meet
before being recognized in the consolidated financial statements. ASC Topic 740 requires that the
Company recognize in its consolidated financial statements the financial effects of a tax position, if that
position is more likely than not of being sustained upon examination, including resolution of any appeals
or litigation processes, based upon the technical merits of the position.

ASC Topic 740 also provides guidance on measurement, classification, interest and penalties and
disclosure. Tax positions taken related to the Company’s pass-through status and those taken in
determining its state income tax liability, including deductibility of expenses, have been reviewed and
management is of the opinion that material positions taken by the Company would more likely than not
be sustained upon examination. Accordingly, the Company has not recorded an income tax liability for
uncertain tax positions. At December 31, 2018, the Company’s tax years from 2016 to 2018 remain
subject to examination.




                                                      11
                                                                              DRAFT FOR DISCUSSION PURPOSES ONLY -
                                                                              Subject to final review and possible revision and
                Case 19-12269-KBO          Doc 70-9       Filed 11/12/19    Page   15notofbe23
                                                                              should         relied upon or distributed.




                          MTE Holdings LLC and Subsidiaries
                        Notes to Consolidated Financial Statements

Recent Accounting Pronouncements

In January 2017, the FASB issued an Accounting Standards Update (ASU) 2017-01, Business
Combinations – Clarifying the Definition of a Business, which clarifies the requirements needed for a
transaction to be considered a business and establishes a practical way to determine when a
transaction is not to be considered a business. The amendments in this ASU provide an initial screen to
determine when an acquisition of an integrated set of assets and activities is not a business. The screen
requires that when substantially all of the fair value of the gross assets acquired (or disposed of) is
concentrated in a single identifiable asset or a group of similar identifiable assets, the set is not a
business. This screen reduces the number of transactions that need to be further evaluated. If the screen
is not met, the amendments in this ASU (1) require that to be considered a business, a set must include,
at a minimum, an input and a substantive process that together significantly contribute to the ability to
create output and (2) remove the evaluation of whether a market participant could replace missing
elements.

The ASU provides a framework to assist entities in evaluating whether both an input and a substantive
process are present. The framework includes two sets of criteria to consider that depend on whether a
set has outputs. Although outputs are not required for a set to be a business, outputs generally are a key
element of a business; therefore, the Board has developed more stringent criteria for sets without
outputs. Lastly, the amendments in this ASU narrow the definition of the term output so that the term is
consistent with how outputs are described in Topic 606.

The amendments will be applied prospectively and is effective for the periods beginning after
December 31, 2017, including interim periods within those periods. Early application of the amendments
is permitted. The Company prospectively applied early adoption of this guidance in 2017. As a result,
acquisitions of oil and gas properties are accounted for as asset purchases going forward. Refer to
Note 2 for application of the new guidance.

In August 2016, the FASB Issued ASU 2016-15, Statement of Cash Flows (Topic 230): Classification of
Certain Cash Receipts and Cash Payments. This Accounting Standards Update addresses the following
eight specific cash flow issues: Debt prepayment or debt extinguishment costs; settlement of
zero-coupon debt instruments or other debt instruments with coupon interest rates that are insignificant
in relation to the effective interest rate of the borrowing; contingent consideration payments made
after a business combination; proceeds from the settlement of insurance claims; proceeds from the
settlement of corporate-owned life insurance policies (COLIs) (including bank-owned life insurance
policies (BOLIs)); distributions received from equity method investees; beneficial interests in securitization
transactions; and separately identifiable cash flows and application of the predominance principle. The
amendments in this Update apply to all entities, including both business entities and not-for-profit entities
that are required to present a statement of cash flows under Topic 230. The update is effective for
annual reporting periods beginning after December 15, 2018. This Update is the final version of Proposed
Accounting Standards Update EITF-15F — Statement of Cash Flows — Classification of Certain Cash
Receipts and Cash Payments (Topic 230), which has been deleted. The Company is in the process of
determining the effects of this ASU on its consolidated financial statements.

In June 2016, the FASB issued ASU 2016-13, Financial Instruments – Credit Losses, which replaces the
incurred loss impairment methodology in current US GAAP with a methodology that reflects expected
credit losses. The update is intended to provide financial statement users with more useful information
about expected credit losses. The amended guidance is effective for fiscal years beginning after
December 15, 2020, with early adoption permitted. The Company is in the process of determining the
effects of this ASU on its consolidated financial statements.


                                                     12
                                                                            DRAFT FOR DISCUSSION PURPOSES ONLY -
                                                                            Subject to final review and possible revision and
                Case 19-12269-KBO         Doc 70-9       Filed 11/12/19   Page   16notofbe23
                                                                            should         relied upon or distributed.




                         MTE Holdings LLC and Subsidiaries
                        Notes to Consolidated Financial Statements

In February 2016, the FASB issued ASU 2016-02, Leases. The guidance requires lessees to recognize assets
and liabilities on the balance sheet for the rights and obligations created by leases with terms of more
than 12 months. ASU 2016-02 also requires disclosures designed to give financial statement users
information on the amount, timing, and uncertainty of cash flows arising from leases. The standard will
be effective for annual and interim periods beginning after December 15, 2019, with earlier application
permitted. In the normal course of business, the Company enters into capital and operating lease
agreements to support our exploration and development operations and lease assets such as drilling
rigs, platforms, storage facilities, field services and well equipment, pipeline capacity, office space and
other assets. At this time, the Company cannot reasonably estimate the impact ASU 2016-02 will have
on the consolidated financial statements.

In May 2014, the FASB and the International Accounting Standards Board (IASB) initiated a joint project
to clarify the principles for recognizing revenue and to develop a common revenue standard for
U.S. GAAP and IFRS. The FASB has amended the FASB Accounting Standards Codification and created
a new Topic 606, Revenue from Contracts with Customers. The core principle of the guidance is that an
entity should recognize revenue to depict the transfer of promised goods or services to customers in an
amount that reflects the consideration to which the entity expects to be entitled in exchange for those
goods or services.

To achieve that core principle, an entity should apply the following steps:

   Step 1 Identify the contract(s) with a customer.
   Step 2 Identify the performance obligations in the contract.
   Step 3 Determine the transaction price.
   Step 4 Allocate the transaction price to the performance obligations in the contract.
   Step 5 Recognize revenue when (or as) the entity satisfies a performance obligation.

The amendments in this update are effective for annual reporting periods beginning after
December 15, 2018. Companies can begin to adopt the standard early for annual reporting periods
beginning after December 15, 2016. The Company has evaluated the effect of this pronouncement on
the consolidated financial statements and does not believe the impact will be material.

Subsequent Events

The Company has evaluated events occurring subsequent to December 31, 2018, through July XX, 2019,
the date these consolidated financial statements were available to be issued. Refer to Note 11.

Note 2. Acquisition of Oil and Gas Property

The Company closed multiple individually insignificant acquisitions of working interests in proven and
unproven properties throughout the Permian Basin of West Texas totaling approximately $7,627,000
during the year ended December 31, 2017, of which, $2,457,098 was contributed by the members.
These acquisitions increased proved acreage in areas the Company currently owns working interest.

Note 3. Members’ Equity Accounts

The Company’s membership interests are owned equally by Olam and MTE Partners. These membership
interests represent membership issued in exchange for contributions from the Members. Commensurate
with the consummation of the agreement, each Member contributed $5,000,000 to the Company upon

                                                    13
                                                                            DRAFT FOR DISCUSSION PURPOSES ONLY -
                                                                            Subject to final review and possible revision and
               Case 19-12269-KBO          Doc 70-9       Filed 11/12/19   Page   17notofbe23
                                                                            should         relied upon or distributed.




                         MTE Holdings LLC and Subsidiaries
                       Notes to Consolidated Financial Statements

formation with no stated commitment for further contributions. The Members contributed $0 for the year
ended December 31, 2018. The Members contributed $6,038,395 for the year ended
December 31, 2017, of which $2,457,098 was oil and gas properties and $3,581,297 was in cash.

The membership interest have the rights, privileges, preferences and obligations provided for in the
Agreement executed on June 5, 2014, which are generally consistent with an ordinary ownership
interest. Distributions shall be made equally to the Members in accordance with their ownership.
Distributions shall be made not less frequently than quarterly in the case of net cash flow from
operations and promptly following any liquidation event.

Note 4. Related Party Transactions

Transactions between related parties are considered to be related party transactions even though
they may not be given accounting recognition. FASB ASC Topic 850, Related Party Disclosures
(ASC Topic 850), requires that transactions with related parties that would make a difference in decision
making be disclosed so that users of the consolidated financial statements can evaluate their
significance. The Members and their affiliates are considered related parties.

The Company has an arrangement that utilizes employees of a related party and reimburses the related
party for direct costs incurred. For the years ended December 31, 2018 and 2017, $1,308,937 and
$672,215, respectively, in payroll expense in relation to this arrangement is included in general and
administrative expenses on the consolidated statements of operations.

The accounts payable – related party balance was $964,169 and $1,258,732 for the years ended
December 31, 2018 and 2017, respectively.

Note 5. Asset Retirement Obligations

The following table shows the changes in the balance of the asset retirement obligations for the year
ended December 31, 2018 and 2017:

                                                                   2018                   2017

       Asset retirement obligations, beginning of year        $      641,944       $         246,298
       Additions                                                      54,463                 129,354
       Plugged and abandoned                                             -                   (39,353)
       Accretion expense                                              95,982                 305,645

       Asset retirement obligations, end of year              $      792,389       $         641,944

Note 6. Notes Payable

The Company entered into a Note Purchase Agreement (NPA) on June 26, 2017, allowing for
borrowings up to $167,500,000, which was the maximum borrowing capacity. On June 26, 2017 initial
funding of $90,000,000 was drawn by the Company to payoff and settle existing debt, including
principal and interest, related to a Credit Agreement previously entered into on June 5, 2014 and to pay
financing fees, transaction costs, and legal costs related to closing of the Credit Agreement and to fund
a cash interest reserve account.




                                                    14
                                                                            DRAFT FOR DISCUSSION PURPOSES ONLY -
                                                                            Subject to final review and possible revision and
                Case 19-12269-KBO         Doc 70-9      Filed 11/12/19    Page   18notofbe23
                                                                            should         relied upon or distributed.




                         MTE Holdings LLC and Subsidiaries
                        Notes to Consolidated Financial Statements

In consideration for the conveyance of the twenty percent (20%) net profits interest (NPI) assigned to
the lender under the Credit Agreement entered into on June 5, 2014, the Company admitted the
lender as a Class B Member of the Company and issued Class B Units to the lender in an amount equal
to a twenty percent (20%) interest in the Company. As of June 26, 2017, all liens were released and the
NPI was conveyed to the Company as a result of the Credit Agreement payoff and the issuance of
Class B Units to the lender.

Outstanding balances under the NPA accrued interest at a rate equal to the sum of (i) seven and one
half percent (7.5%) plus the greater of (a) the London interbank offered rate as administered by the ICE
Benchmark Administration for dollars for a period equal in length to three months two days prior to the
commencement of such three month period, and (b) one percent (1.0%) per annum and (ii) two
percent (2%) per annum paid in-kind by increasing the principal amount of the outstanding Notes. All
outstanding principal amounts and any outstanding accrued interest was scheduled to be paid at
maturity on June 23, 2020.

The Company was subject to certain restrictive financial and non-financial covenants under the Credit
Agreement, including, but not limited to: annual audited consolidated financial statements; monthly
unaudited consolidated financial statements; quarterly unaudited consolidated financial statements;
swap agreements; leverage ratio, beginning with the fiscal quarter ending March 31, 2018, not to be
greater than 5.75 to 1.00 and PDP Asset Coverage Ratio shall not be less than 0.64 to 1.00; current ratio,
beginning with the fiscal quarter ending September 30, 2017, not to be less than 1.00 to 1.00 and
Permitted Drilling Cost Variance not to be greater than 10.0%. As of December 31, 2017, the Company
was not in compliance with the Permitted Drilling Cost Variance and during February 2018 the
Company received a $1,000,000 equity injection to cure the violation. As of March 31, 2018, the
Company was not incompliance with PDP Asset Coverage Ratio and the Current Ratio. Subsequent to
year end December 31, 2017, the Company restructured the debt obligation by paying all outstanding
amounts through the use of proceeds from a new term loan and revolving bank loan, as disclosed
below.

In February 2018, the Company drew an additional $10,000,000 as debt on the NPA. The Company paid
all outstanding balances under the NPA with proceeds from a new term loan and a revolving bank loan
on September 17, 2018. Due to the payment of the NPA and restructuring of the existing loans, all
existing liens and covenants under the NPA were settled upon payment.

The Company entered into a Term Loan Credit Agreement (the Term Loan) on September 17, 2018
which allows for a total debt commitment $475,000,000 and a maturity date of September 17, 2022. The
Term Loan is collateralized by MTE’s capital stock, cash and credit accounts as well as all of the
Company’s oil and gas assets and accrues interest at a rate of 9% plus LIBOR, which is due quarterly.
The interest rate at December 31, 2018 was 11.396%. The Term Loan is subject to certain covenants,
which include: annual audited financial statements within 120 days of year-end; monthly and quarterly
unaudited financial statements; bi-annual reserve reports; a leverage ratio beginning with
September 30, 2018 not greater than 4.75 to 1; an interest coverage ratio beginning with September 30,
2018 not less than 2 to 1; a total asset coverage ratio beginning June 30, 2018 and ending June 30, 2020
not less than 1 to 1; and a PDP asset coverage ratio beginning September 30, 2020 not less than 1 to 1.
The Company was in compliance with the affirmative covenants of the Term Loan at
December 31, 2018, with the exception of issuing consolidated financial statements within 120 days of
year-end. A waiver was obtained for this covenant violation. The outstanding balance of the Term Loan
at December 31, 2018 is $290,000,000 and has been classified as long-term.




                                                   15
                                                                              DRAFT FOR DISCUSSION PURPOSES ONLY -
                                                                              Subject to final review and possible revision and
                Case 19-12269-KBO          Doc 70-9       Filed 11/12/19    Page   19notofbe23
                                                                              should         relied upon or distributed.




                          MTE Holdings LLC and Subsidiaries
                        Notes to Consolidated Financial Statements

In conjunction with the Term Loan, the Company entered into a Reserve Based Revolving Loan (the RBL)
on September 17, 2018, which allows for a total debt commitment of $300,000,000 and a maturity date
of March 17, 2022. The RBL is collateralized by all of the Company’s oil and gas assets. The RBL accrues
interest at either the ABR loan rate, due quarterly, or the Eurodollar loan rate, due between one and
six months based on the election of the Company, as defined in the agreement. The ABR loan rate
consists of the greater of a) the Prime Rate, b) the NYFRB Rate plus .5%, and c) the Adjusted LIBO Rate
plus 1% as defined in the agreement plus the Applicable Margin which ranges from 1.75% to 2.75%
based on the borrowing base utilization. The Eurodollar loan rate consists of the Adjusted LIBO Rate plus
the Applicable Margin which ranges from 2.75% to 3.75% based on the borrowing base utilization. The
interest rate at December 31, 2018 was 5.38%. The borrowing base has semi-annual scheduled
redetermination periods as well as interim redetermination periods beginning with October 1, 2018 and
April 1, 2019. The RBL is subject to certain covenants, which include: annual audited financial statements
within 120 days of year-end; monthly and quarterly unaudited financial statements; bi-annual reserve
reports; a consolidated total leverage ratio beginning with September 30, 2018 not greater than 4 to 1;
a current ratio beginning with September 30, 2018 not less than 1 to 1; and an interest coverage ratio
beginning with September 30, 2018 not less than 2 to 1. The Company was in compliance with the
affirmative covenants of the RBL at December 31, 2018, with the exception of issuing consolidated
financial statements within 120 days of year-end, not meeting the current ratio of 1.00 to 1.00 and not
meeting the consolidated leverage ratio of 4.00 to 1.00 as of September 30, 2018. A waiver was
obtained for these covenant violations. The outstanding balance of the RBL at December 31, 2018 is
$44,000,000 and has been classified as long-term. The initial borrowing base of the RBL was $75,000,000
which remained the borrowing base through December 31, 2018. In February 2019, the borrowing base
was increased to $90,000,000.

The Company has other notes payable outstanding at December 31, 2018 and 2017 in the amount of
$100,792 and $66,957, respectively, used to finance vehicles included in other property and equipment.
These notes have maturity dates ranging from March 2019 to June 2022, with stated interest rates
ranging from 2% to 6%. These notes have fixed principal and interest payments due monthly in the
amount of $7,235. Interest expense under these notes for the years ended December 31, 2018 and 2017
totaled $4,133 and $8,898, respectively.

Note 7. Commitments and Contingencies

Contingencies

In the course of its business affairs and operations, the Company is subject to possible loss contingencies
arising from third party litigation, federal, state and local environmental and health and safety laws and
regulations.

There are no matters which, in the opinion of management, will have a material adverse effect on the
financial position, results of operations or cash flows of the Company.

Environmental Issues

The Company’s operations are subject to risks normally incidental to the exploration for and the
production of oil and gas, including blowouts, fires, and environmental risks such as oil spills or gas leaks
that could expose the Company to liabilities associated with these risks. In the Company’s acquisition of
existing or previously drilled well bores, the Company may not be aware of what environmental
safeguards were taken at the time such wells were drilled or during such time the wells were operated.
The Company maintains comprehensive insurance coverage that it believes is adequate to mitigate
the risk of any adverse financial effects associated with these risks.

                                                     16
                                                                             DRAFT FOR DISCUSSION PURPOSES ONLY -
                                                                             Subject to final review and possible revision and
                Case 19-12269-KBO          Doc 70-9      Filed 11/12/19    Page   20notofbe23
                                                                             should         relied upon or distributed.




                         MTE Holdings LLC and Subsidiaries
                        Notes to Consolidated Financial Statements

However, should it be determined that a liability exists with respect to any environmental cleanup or
restoration, the liability to cure such a violation could still fall upon the Company. No claim has been
made, nor is the Company aware of the assertion of any liability which the Company may have, as it
relates to any environmental cleanup, restoration or the violation of any rules or regulations relating
thereto. In addition, the Company is subject to extensive regulation at the federal and state levels that
may materially affect its operations.

Note 8. Significant Concentrations

The Company regularly maintains its cash and cash equivalents in bank deposit accounts which, at
times, may exceed federally insured limits. The Company has not experienced any losses with respect to
the related risks to cash and cash equivalents and does not believe its exposure to such risk to be more
than nominal.

The Company had revenues from seven purchasers which accounted for 100% of the 2018 and 2017 oil
and gas sales and accounts receivable – oil and gas sales, respectively. This concentration of customers
may impact the Company’s overall business risk, either positively or negatively, in that these entities may
be similarly affected by changes in economic or other conditions. The Company believes this risk is
mitigated by the size, reputation and nature of its purchasers. The Company generates 100% of its
revenues from oil and gas production in Texas. These concentrations may also impact the Company by
changes in the Texas region.

Major vendors are defined as those individually comprising more than 10% of the Company’s accounts
payable. As of December 31, 2018, the Company had no major vendors individually representing more
than 10% of the Company’s accounts payable – trade. As of December 31, 2017, the Company had
one major vendor representing 22% of the Company’s accounts payable – trade.

Note 9. Derivative Financial Instruments

The Company uses derivative financial instruments to manage its exposure to commodity volatility,
support the Company’s capital budget and expenditure plans, and support the economics associated
with acquisitions by stabilizing cash flows.

The Company does not enter into derivative instruments for speculative or trading purposes. The
Company accounts for derivatives in accordance with FASB ASC Topic 815, Accounting for Derivative
Instruments and Hedging Activity (as amended) (ASC Topic 815). Currently, the Company does not
designate its derivative instruments to qualify for hedge accounting. Accordingly, the Company reflects
changes in the fair value of its derivative instruments in its consolidated statements of operations as they
occur.

Commodity derivative instruments may take the form of collars, swaps or other derivatives indexed to
NYMEX or other commodity price indexes. Such derivative instruments will not exceed anticipated
production volumes, are expected to have a reasonable correlation between price movements in the
futures market and the spot markets where the Company’s production is sold, and are authorized by
the Board of Managers. Derivatives are expected to be realized as related production occurs, but may
be terminated earlier if anticipated downward price movement occurs or if the Company believes the
potential for such movement has abated.




                                                    17
                                                                                DRAFT FOR DISCUSSION PURPOSES ONLY -
                                                                                Subject to final review and possible revision and
                Case 19-12269-KBO         Doc 70-9      Filed 11/12/19        Page   21notofbe23
                                                                                should         relied upon or distributed.




                         MTE Holdings LLC and Subsidiaries
                        Notes to Consolidated Financial Statements

The Company entered into a series of crude oil collar contracts to fix their crude oil price exposure. The
periods covered, notional amounts, fixed price and related commodity pricing index of the Company’s
outstanding crude oil derivative contracts as of December 31, 2018 are set forth in the table below:

                                                                    Collars or Asian Options (Put/Call)
                                                               Weighted            Weighted
                                                               Average             Average
                    Type of                         Total      Floor Price        Ceiling Price      Premium
     Period        Contract          Index           Bbls         (Put)              (Call)           per Bbl

     2019           Collars       NYMEX WTI          23,850     $     49.00       $       51.21       $    3.90
     2019           Collars       NYMEX WTI         141,644           58.00               61.30            3.05
   2019/2020        Collars       NYMEX WTI         225,349           56.00               58.86            3.75
     2019        Asian Option     NYMEX WTI         147,200           65.00               70.80             -
     2019        Asian Option     NYMEX WTI         118,300           62.00                 -              1.76
     2019        Asian Option     NYMEX WTI         118,300           62.00                 -              1.76
     2019        Asian Option     NYMEX WTI         118,300           62.00                 -              1.76
   2019/2020     Asian Option     NYMEX WTI         118,300           62.00                 -              1.76
     2019        Asian Option     NYMEX WTI         348,400           63.25               67.12             -
     2019        Asian Option     NYMEX WTI          38,159           49.00               51.25             -
   2019/2020     Asian Option     NYMEX WTI          62,531           58.00               61.30             -
   2019/2020     Asian Option     NYMEX WTI         119,381           56.00               58.86             -

The following table sets forth the cash settlements and non-cash fair value adjustments for derivative
instruments not designated as hedges for the year ended December 31, 2018, which is presented as
realized and unrealized gains on derivative instruments in the accompanying consolidated statements
of operations.

                                                                       2018

                        Oil and gas derivatives
                         Cash payments, upon settlement         $          (66,923)
                         Fair value adjustment gain (loss)               8,165,767

                        Realized and unrealized (loss) gain on
                         oil and gas derivatives               $         8,098,844

Note 10. Fair Value Measurements

FASB ASC Topic 820, Fair Value Measurements and Disclosure (ASC Topic 820), defines fair value as the
price that would be received to sell an asset, or paid to transfer a liability, in an orderly transaction
between market participants at the measurement date. ASC Topic 820 provides a framework for
measuring fair value, establishes a three level hierarchy for fair value measurements based upon the
transparency of inputs to the valuation of an asset or liability as of the measurement date and requires
consideration of the counterparty’s creditworthiness when valuing certain assets.




                                                   18
                                                                              DRAFT FOR DISCUSSION PURPOSES ONLY -
                                                                              Subject to final review and possible revision and
                Case 19-12269-KBO          Doc 70-9       Filed 11/12/19    Page   22notofbe23
                                                                              should         relied upon or distributed.




                          MTE Holdings LLC and Subsidiaries
                        Notes to Consolidated Financial Statements

The three-level fair value hierarchy for disclosure of fair value measurements defined by ASC Topic 820 is
as follows:

   Level 1     Unadjusted, quoted prices in active markets that are accessible at the measurement
               date for identical, unrestricted assets or liabilities. An active market is defined as a market
               where transactions for the financial instrument occur with sufficient frequency and
               volume to provide pricing information on an ongoing basis.
   Level 2     Inputs, other than quoted prices within Level 1, that are either directly or indirectly
               observable for the asset or liability through correlation with market data at the
               measurement date and for the duration of the instrument’s anticipated life.
   Level 3     Prices or valuations that require unobservable inputs that are both significant to the fair
               value measurement and unobservable. Valuation under Level 3 generally involves a
               significant degree of judgment from management.

A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that
is significant to the fair value measurement. Where available, fair value is based on observable market
prices or parameters or derived from such prices or parameters. Where observable prices or inputs are
not available, valuation models are applied. These valuation techniques involve some level of
management estimation and judgment, the degree of which is dependent on the price transparency
for the instruments or market and the instrument’s complexity. The Company reflects transfers between
the three levels at the beginning of the reporting period in which the availability of observable inputs no
longer justifies classification in the original level. There were no transfers between fair value hierarchy
levels for the years ended December 31, 2018 and 2017.

Fair Value Measured on a Recurring Basis

Derivative financial instruments are carried at fair value and measured on a recurring basis. The
derivative financial instruments consist of puts and calls collars for crude oil. The Company’s derivatives
are valued based on a discounted future cash flow model. The primary input for the model is
published forward commodity price curves. The Company’s model is validated by the counterparty’s
marked-to-market statements. The collars are also designated as Level 2 within the valuation hierarchy.

The fair values of commodity derivative instruments in an asset position include a measure of
counterparty nonperformance risk, and the fair values of commodity derivative instruments in a liability
position include a measure of the Company’s nonperformance risk. These measurements were not
material to the consolidated financial statements.




                                                     19
                                                                                   DRAFT FOR DISCUSSION PURPOSES ONLY -
                                                                                   Subject to final review and possible revision and
                 Case 19-12269-KBO         Doc 70-9          Filed 11/12/19      Page   23notofbe23
                                                                                   should         relied upon or distributed.




                            MTE Holdings LLC and Subsidiaries
                          Notes to Consolidated Financial Statements

The following table sets forth, by fair value hierarchy level, the Company’s financial assets and liabilities
that were accounted for at fair value as of December 31, 2018 and 2017.

                                                                                                Total Fair
                                                                                                 Value
                                                                                              December 31,
                                              Level 1          Level 2          Level 3           2018
     Financial assets
       Current derivative asset           $        -         $ 5,487,717    $         -       $      5,487,717

       Long-term derivative asset                  -           2,678,050              -              2,678,050

     Total financial assets               $        -         $ 8,165,767    $         -       $      8,165,767

                                                                                                Total Fair
                                                                                                 Value
                                                                                              December 31,
                                              Level 1          Level 2          Level 3           2017
     Financial liabilities
       Current derivative liability       $        -         $ (408,037)    $         -       $       (408,037)

       Long-term derivative liability              -            (134,786)             -               (134,786)

     Total financial liabilities          $        -         $ (542,823)    $         -       $       (542,823)

Fair Value Measured on a Nonrecurring Basis

Asset Retirement Obligation

The initial asset retirement obligation estimates are derived from historical costs and management's
expectation of future cost environments and, therefore, the Company has designated these liabilities as
Level 3 measurements. The significant inputs to this fair value measurement include estimates of
plugging, abandonment and remediation costs, well life, inflation and credit-adjusted risk free rate. See
Note 5, Asset Retirement Obligations, for a reconciliation of the beginning and ending balances of the
liability for the Company's asset retirement obligations.

Note 11. Subsequent Events

During April 2019, the Company drew an additional $65 million on the Term Loan.

During May 2019, the Company entered into new Asian Option crude oil hedges for 670,137 notional
barrels at a put price of $58.00 and a call price of $60.00 with settlements through April 2021.




                                                        20
